EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaobing Zhang on 4/27/2022.

The application has been amended as follows: 
15. (Currently Amended) A system for controlling a multi-leaf collimator, comprising:
at least one storage device including a set of instructions for controlling a movement of the multi-leaf collimator;
at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to:
determine a target position that a leaf of the multi-leaf collimator needs to reach; and
		wherein the first drive component and the second drive component are both connected to the leaf, and each drive component independently actuates the leaf.
21. (Currently Amended) A method implemented on a computing device having at least storage device and at least one processor, comprising:
 	determining a target position that a leaf of a multi-leaf collimator needs to reach; and
	the leaf, and each drive component independently actuates the leaf.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/3/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2022 is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the prior art of record does not teach or suggest a device, as claimed by Applicant, where each leaf module has a leaf that is movable along a guide rail and a drive mechanism including a first drive component and a second drive component, the first drive component and the second drive component being both connected to the leaf,
wherein the first drive component and the second drive component jointly actuate the leaf to move along the guide rail. 
Claims 2-14 are dependent on allowable matter from claim 1 and are allowable.

In regards to claim 15 and 21, the prior art of record does not teach or suggest a device that implements a method or a method, as claimed by Applicant, where the method includes the steps or a device is configured to:
determine a target position that a leaf of the multi-leaf collimator needs to reach; and 		actuate, by a first drive component and a second drive component, the leaf to move to the target position, wherein the first drive component and the second drive component are both connected to and independently actuate the leaf.
Claims 16-20 are dependent on allowed matter from claim 15 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791